Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered February 4, 2004, convicting defendant, upon his plea of guilty, of murder in the second degree, and sentencing him to a term of 16 years to life, unanimously affirmed.
The court properly denied the Mapp/Dunaway branch of defendant’s omnibus motion summarily, since his conclusory assertions were insufficient, given the information available to him, to create a factual issue requiring a hearing (see People v Jones, 95 NY2d 721 [2001]).
Defendant’s argument that his bargained-for sentence of 16 years to life should be reduced to the statutory minimum of 15 years to life is without merit. Concur—Tom, J.P., Marlow, Gonzalez, Sweeny and Catterson, JJ.